              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF NEW YORK


SUSAN N.,

                       Plaintiff,
            v.                                  Civil Action No.
                                                5:19-CV-0264 (DEP)

COMMISSIONER OF SOCIAL SECURITY,


                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

DOLSON LAW OFFICE                         STEVEN R. DOLSON, ESQ.
126 North Salina St., Suite 3B
Syracuse, NY 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH                     MOLLY CARTER, ESQ.
United States Attorney for the            Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff
seeks judicial review of an adverse administrative determination by the

Commissioner, pursuant to 42 U.S.C. '' 405(g) and 1383(c)(3), are cross-

motions for judgment on the pleadings. 1 Oral argument was conducted in

connection with those motions on January 28, 2020, during a telephone

conference held on the record. At the close of argument, I issued a bench

decision in which, after applying the requisite deferential review standard, I

found that the Commissioner=s determination did not result from the

application of proper legal principles and is not supported by substantial

evidence, providing further detail regarding my reasoning and addressing

the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby

      ORDERED, as follows:

      1)     Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)     The Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Commissioner,

without a directed finding of disability, for further proceedings consistent

with this determination.

      4)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      February 6, 2020
            Syracuse, NY




                                       3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------------------------x
SUSAN N.,

                      Plaintiff,
vs.                                  5:19-CV-264

ANDREW SAUL, Commissioner
of Social Security,

                      Defendant.
---------------------------------------------------x

             DECISION - January 28, 2020
   James Hanley Federal Building, Syracuse, New York

                 HONORABLE DAVID E. PEEBLES

       United States Magistrate-Judge, Presiding


                 APPEARANCES (by telephone)

For Plaintiff:       STEVEN R. DOLSON
                     Attorney at Law
                     126 North Salina Street
                     Syracuse, New York 13202

For Defendant:       SOCIAL SECURITY ADMINISTRATION
                     Office of Regional General Counsel
                     26 Federal Plaza
                     New York, New York 10278
                       BY: MOLLY CARTER, ESQ.




              Eileen McDonough, RPR, CRR
         Official United States Court Reporter
                     P.O. Box 7367
                Syracuse, New York 13261
                     (315)234-8546
                 Decision - 1/28/2020 - 19-cv-264                   2


1                THE COURT:   Plaintiff has commenced this proceeding
2    pursuant to 42, United States Code, Sections 405(g) and

3    1383(c)(3) to challenge an adverse determination by the

4    Commissioner of Social Security.    The background is as
5    follows.

6                Plaintiff was born in August of 1966.   She is

7    currently 53 years of age.    She was 45 years old at the time
8    of the alleged onset of her disability in January of 2012.

9    Plaintiff is 5-foot and between 4 and 6 inches in height and
10   weighs approximately 215 pounds.    She is right-handed.     She

11   lives in a trailer in Fulton, New York, with her mother.      She

12   is separated.   Plaintiff cares for grandchildren as well as
13   her mother.

14               Plaintiff has a twelfth grade education but no

15   further training or education.    Plaintiff states that she
16   last worked for pay on January 12, 2012 during the hearing,

17   although her earning records show that in 2013 she earned
18   $10,630.    That is shown at Administrative Transcript

19   page 188.    As past relevant work plaintiff has been employed

20   as a store laborer, a pizza baker, a food sales clerk, a
21   forklift driver, a warehouse supervisor, a hand printed

22   circuit board assembler, and an order picker.

23               Physically, the primary condition of concern is a
24   cervical spine issue.     Plaintiff does also have a history of

25   reporting lumbar pain.     She attributes her injury to a snow
                 Decision - 1/28/2020 - 19-cv-264                  3


1    blowing incident, at pages 45, 203 and 345 of the
2    Administrative Transcript.   She underwent a series of

3    magnetic resonance imaging, or MRI, testing beginning on

4    November 18, 2013, as reported at 387.   That reflected some
5    disc bulges at C4-C5 and C5-C6, and a central disc herniation

6    at C6-C7.

7                There was subsequent MRI testing on March 31, 2014.
8    That's reported at 376 and 377.   And the impression at that

9    point was a small disc protrusion at C5-C6 and a moderate
10   size dorsal right extruded disc herniation at C6-C7.

11               Plaintiff underwent surgery on June 2, 2014, as

12   reported in the Administrative Transcript at 306 and
13   subsequent pages.    The surgeon was Dr. Nikhil Thakur from

14   Upstate where he performed C6-C7 anterior cervical discectomy

15   with fusion.
16               There was subsequent MRI testing on November 6,

17   2015, reported at 336 of the Administrative Transcript, which
18   showed that the hardware was in place, there was no evidence

19   of a disc protrusion at C6-C7, but it showed one of the C7

20   screws extended slightly beyond the posterior cortical
21   margin.   It also showed small disc osteophyte complexes at

22   C3-4 and C4-5, but no evidence of canal stenosis, among other

23   things.
24               Plaintiff has complained of recurring cervical pain

25   and stated that the surgery did not resolve her pain.    That's
                 Decision - 1/28/2020 - 19-cv-264                    4


1    at page 49 of her testimony.    She sees a pain specialist,
2    Dr. Martin Schaeffer.   The record shows at page 345, among

3    other places, that there was a discussion of injections.      She

4    was apparently scheduled to receive injections on
5    November 10, 2017.    There aren't any records that reflect

6    whether that occurred or not.   She deals with her pain

7    primarily with Aleve and other over-the-counter pain
8    medications.   She was prescribed apparently Gabapentin but

9    does not take it.
10               Her primary care provider is Anne Filipski.   She

11   began seeing that person in October of 2017.   Prior to that

12   time she saw Dr. Anthony Rotella.    According to the
13   plaintiff, she has tried physical therapy but it increases

14   her pain.    She also suffers from other conditions which were

15   not deemed severe, including sleep apnea or a sleep disorder,
16   chest pains, a small brain aneurysm, asthma, obesity,

17   incontinence, a carpal tunnel syndrome release which occurred
18   in 2001, sinus surgery that she underwent in 2014, memory

19   loss and headaches.

20               Plaintiff was a smoker for thirty years, smoking
21   about one pack of cigarettes per day.   It appears from

22   medical records that she quit smoking in 2013.

23               For activities of daily living, plaintiff is able
24   to cook, including breakfast and lunch when her grandson is

25   not in school.    She shops, vacuums, reads, watches
                 Decision - 1/28/2020 - 19-cv-264                   5


1    television, cares for her mother, goes outside daily, takes
2    her grandchildren fishing, she does dishes, she dusts, she

3    walks on the treadmill.   She, according to 313 of the

4    Administrative Transcript, pitches at her grandson's softball
5    games.    She does yard work, according to 523, and she has

6    gone boating, that's at 311 of the Administrative Transcript.

7                Procedurally, plaintiff applied for Title II and
8    Title XVI benefits on December 7, 2015, alleging an onset

9    date of January 12, 2012.   In support of her application, she
10   claimed disability based on cervical and lumbar disc disease

11   with radiculopathy, bone spurs in the back, chronic pain in

12   the back, neck, nerves, arms, legs, spinal fusion, numbness
13   in her arms bilaterally, and obesity.

14               The hearing was conducted to address plaintiff's

15   claim for benefits on March 20, 2018 by Administrative Law
16   Judge Monica Jackson.   ALJ Jackson issued an unfavorable

17   decision on April 30, 2018, that became a final determination
18   of the Agency on January 14, 2019 when the Social Security

19   Administration Appeals Council denied plaintiff's request for

20   review.   In her decision ALJ Jackson applied the familiar
21   five-step sequential test for determining disability.

22               At step one she concluded that plaintiff had not

23   engaged in substantial gainful activity since January 12,
24   2012, but noted additional earnings in 2012 and 2013.    She

25   also observed that plaintiff had insured status through
               Decision - 1/28/2020 - 19-cv-264                   6


1    March 31, 2017.
2              At step two ALJ Jackson concluded that plaintiff

3    suffers from severe impairments imposing more than minimal

4    limitations on her ability to perform basic work functions,
5    including obstructive sleep apnea, obstructive airway

6    disease, migraines, spondylosis status-post interior cervical

7    discectomy and fusion surgery, degenerative disc disease, and
8    status-post right carpal tunnel syndrome release, rejecting

9    other of the impairments, including a brain aneurysm,
10   obesity, and mental impairments that plaintiff claims to

11   suffer.

12             At step three ALJ Jackson concluded that
13   plaintiff's conditions do not meet or medically equal any of

14   the listed presumptively disabling conditions set forth in

15   the Commissioner's regulations, specifically considering
16   listings 1.04, relating to spinal disorders; 1.02, involving

17   joint disorders; 11.02, epilepsy; and 3.00, respiratory
18   disorders.

19             The Administrative Law Judge next proceeded to

20   determine plaintiff's residual functional capacity, or RFC,
21   specifically finding that plaintiff is capable of performing

22   light work with exceptions that were related to her headaches

23   as well as her other conditions.   They are listed at page 21;
24   I won't recite them.

25             Applying that RFC finding with the assistance of
               Decision - 1/28/2020 - 19-cv-264                   7


1    testimony of a vocational expert, ALJ Jackson concluded that
2    plaintiff is capable of performing her past relevant work as

3    a hand printed circuit board assembler.

4              He did go on, however, at step five to assess
5    whether the Commissioner had carried his burden of

6    establishing that there was work available in the national

7    economy that plaintiff can perform notwithstanding her
8    limitations.   After noting that if the Medical/Vocational

9    Guidelines were applied, or grids, and plaintiff was capable
10   of performing a full range of light work, Rule 202.21 of the

11   grids would direct a finding of no disability.   Because there

12   were additional exertional and non-exertional limitations
13   that would erode the job base on which the grids are based,

14   the Administrative Law Judge concluded based on the testimony

15   of the vocational expert that plaintiff is capable of
16   performing as a cashier, merchandise marker and router, and,

17   therefore, is not disabled.
18             As you know, my task is limited.   I must determine

19   whether correct legal principles were applied and the

20   resulting determination is supported by substantial evidence,
21   which is defined as such evidence as reasonable minds would

22   find adequate to support a conclusion.

23             Plaintiff's sole contention is that the
24   Administrative Law Judge improperly rejected the opinion at

25   page 848 of Dr. Elke Lorensen, a consultative examiner, who
                 Decision - 1/28/2020 - 19-cv-264                     8


1    found that plaintiff is moderately limited in her ability to
2    turn her head.    There was no inclusion in the residual

3    functional capacity finding and, therefore, the hypothetical

4    that was posed to the vocational expert involving any
5    limitation on turning of plaintiff's head.

6                Social Security Ruling 96-8p outlines what a

7    residual functional capacity is.   Obviously, we're all
8    familiar with the fact that it represents the most that a

9    plaintiff can do in a work setting on a regular and
10   continuous basis.    SSR 96-8p requires the examination of any

11   exertional or non-exertional limitations and the RFC must be

12   based on all relevant evidence in the record.
13               The sole medical opinion in the record that speaks

14   to the ability to turn the head and the range of motion of

15   plaintiff's head and cervical spine is Dr. Lorensen's
16   opinion.    As the ALJ noted, Dr. Lorensen's exam reflected a

17   decrease in the cervical range of motion.      That's shown at
18   page 847.

19               There is no question that there are references in

20   the record that both show a decrease in cervical range of
21   motion on examination and show none.   At page 317, on

22   November 6, 2015 plaintiff's orthopedist found a limitation

23   in the range of motion.   Similarly, on December 29, 2015, the
24   orthopedic specialist found a limitation similarly.     That's

25   at page 319.   At 347 plaintiff's pain specialist on
               Decision - 1/28/2020 - 19-cv-264                   9


1    February 3, 2016 found a limitation on range of motion.    The
2    orthopedist at SOS on February 17, 2014, SOS having

3    previously treated plaintiff's condition, reflected some, at

4    least minimal, limitation on range of motion.   That's at 711.
5    And plaintiff's pain specialist on July 27, 2016, at

6    page 835, noted a limitation on the range of motion.

7              The problem that I have here is that while
8    Dr. Lorensen is a one-time examiner, her opinion is the only

9    opinion that speaks to the issue.   As Judge Suddaby noted in
10   Hopkins versus Commissioner of Social Security, 2015 WL

11   4508630, the regulations on Social Security rulings don't

12   speak to limitations imposed by an inability to maneuver the
13   head and neck, and the DOT descriptions of the limitations

14   that the Administrative Law Judge found plaintiff is capable

15   of performing similarly do not.
16             I agree that Dr. Lorensen's opinion is somewhat

17   vague, but she does find a moderate limitation in that regard
18   and it is supported by her examination which revealed a

19   limitation on plaintiff's range of motion.   It is true that

20   plaintiff has a fairly active life and robust activities of
21   daily living, but as plaintiff has argued, in order to use

22   those to reject a medical opinion, the ALJ has to explain how

23   those activities are inconsistent with an inability or a
24   limitation on the range of motion of plaintiff's head.

25             It may well be that the Administrative Law Judge
               Decision - 1/28/2020 - 19-cv-264                    10


1    properly rejected the opinion of Dr. Lorensen, but I think
2    her description of why she did that at page 24 is not

3    sufficiently fulsome to permit meaningful judicial review,

4    and I would have liked to have seen a better explanation of
5    how other medical records and plaintiff's activities could

6    trump the opinions of Dr. Lorensen.

7              Plaintiff has made some -- defendant has made some
8    persuasive arguments in the Commissioner's brief that would

9    indicate that Dr. Lorensen's opinion should have been
10   rejected, but I think the Administrative Law Judge should

11   have made those arguments in a way that would afford the

12   opportunity for meaningful judicial review.
13             Because the hypothetical that was posed to the

14   vocational expert and used for both step four and step five

15   findings did not include any limitations on the ability to
16   turn a head, the result cannot stand.

17             So I will grant judgment on the pleadings to the
18   plaintiff.    I don't find any persuasive evidence of

19   disability.   It is merely a matter that should be remanded

20   for further consideration of the issue of the ability to turn
21   plaintiff's head.     So I will order a remand without a

22   directed finding of disability.

23             I would like to thank you both for your excellent
24   presentations and I hope you have a good day.    Thank you.

25                     *             *            *
                  C E R T I F I C A T I O N



          I, EILEEN MCDONOUGH, RPR, CRR, Federal Official
Realtime Court Reporter, in and for the United States

District Court for the Northern District of New York,

do hereby certify that pursuant to Section 753, Title 28,
United States Code, that the foregoing is a true and correct

transcript of the stenographically reported proceedings held
in the above-entitled matter and that the transcript page

format is in conformance with the regulations of the

Judicial Conference of the United States.




                           ________________________________

                           EILEEN MCDONOUGH, RPR, CRR
                           Federal Official Court Reporter
